Citation Nr: 0912728	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, including as due to exposure to herbicide.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

4.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from July 1969 to 
December 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Lincoln, Nebraska.

The issue of entitlement to service connection for diabetes 
mellitus is decided herein while the other issues on appeal 
are addressed in the remand that follows the order section of 
the decision.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam during the Vietnam 
era, and was not otherwise exposed to herbicides in service.

2.  The Veteran's diabetes mellitus, Type II, was not present 
in service or for many years thereafter, and is not 
etiologically related to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus, Type II, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West, 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the disability-rating and effective-
date elements of the claim, by letters mailed in November 
2006 and May 2007.  Although the May 2007 letter was sent 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  Private 
treatment records were submitted by the Veteran.  All 
indicated development to determine whether he was exposed to 
herbicides has also been completed.  Neither the Veteran nor 
his attorney has identified any additional evidence that 
could be obtained to substantiate the claim.    The Board is 
also unaware of any such evidence.

The Board acknowledges that no VA medical opinion addressing 
the etiology of the disability has been obtained but has 
determined that no such opinion is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and any medical opinion 
linking the disability to the Veteran's exposure to toxins in 
service would be based on an inaccurate history.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and manifests diabetes mellitus to a degree of 10 percent or 
more at any time after service, the Veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that he was exposed to Agent Orange and 
other toxic chemicals in service.  He specifically states 
that he did not serve in Vietnam but instead claims exposure 
due to service aboard the U.S.S. Meredith at Charleston Naval 
Ship Yard and Guantanamo Bay Naval Base.  He also believes he 
was exposed to multiple chemicals and toxins while he served 
on ships which traveled world wide.  Since the record shows 
and the Veteran does not dispute that he had no service in 
Vietnam, the presumption of exposure to herbicides does not 
apply.

Moreover, a search of service department records disclosed no 
record of exposure to herbicide for the Veteran.  Thus, his 
theory of exposure to Agent Orange at Charleston Shipyard, 
Guantanamo Bay, or merely by virtue of being onboard a ship 
is undocumented.  In fact there is no evidence corroborating 
the Veteran's allegation that he was exposed to Agent Orange 
and other toxins during service, and the Board has not found 
the Veteran's self-serving statements alleging such exposure 
to be credible.

With respect to whether service connection is warranted for 
the disability on any other basis, the Board notes that there 
is no medical evidence suggesting that the disorder was 
present within one year following the Veteran's discharge 
from service.  In fact, the first diagnosis of diabetes 
mellitus, type II, was in 2001, about 30 years after the 
Veteran's discharge from active duty.  Such a long interval 
of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that 
no health care provider has offered an opinion that the 
Veteran's diabetes is related to service.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, including as due to exposure to herbicide, is denied.


REMAND

The Veteran applied for service connection for a mental 
disorder/nervous condition, in January 1972.  Service 
connection for a personality disorder was denied in February 
1972, based on a finding that personality disorders are 
constitutional or developmental abnormalities and not 
disabilities under VA law.  38 C.F.R. §§ 3.303(c), 4.9 
(2008).  The RO found that the Veteran was discharged for 
obsessive compulsive personality disorder.  That decision was 
unappealed.  

Currently the Veteran seeks service connection for major 
depressive disorder.  The Veteran contends that his 
depression, which was diagnosed in VA and private records in 
1988, is related to the personality disorder first documented 
in service.  Although depression was not diagnosed in 
service, a psychiatric evaluation in service reflects a 
finding of personality disorder.  Again, personality 
disorders are not compensable diseases.  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service connected.  38 C.F.R. § 
4.127.  In light of the Veteran's psychiatric history, to 
include psychiatric symptoms in service and the diagnosis of 
an acquired psychiatric disorder after service, the Board is 
of the opinion that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently present acquired psychiatric disorders.

With respect to the Veteran's claim for entitlement to a 
TDIU, the Board finds that this issue is inextricably 
intertwined with the claim for service connection for an 
acquired psychiatric disorder.  Accordingly, the Board will 
defer its decision on the TDIU claim.

The report of the psychiatric examination performed in 
response to this remand will probably be relevant to the 
Veteran's claim for a permanent and total rating for pension 
purposes.  Therefore, it would not be appropriate for the 
Board to decide the pension claim before that development is 
completed.  Moreover, since the pension claim must be 
remanded, the Board believes that he should be afforded a 
current examination to determine if he is permanently and 
totally disabled

Additionally, as the Veteran is undergoing ongoing treatment 
for his disabilities, updated VA treatment records should be 
obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or AMC should obtain a copy of 
the Veteran's VA treatment record for the 
period after July 27, 2007.

2.  The RO or AMC should arrange for the 
Veteran to be examined by a psychiatrist 
or a psychologist to determine the nature 
and extent of all currently present 
psychiatric disorders and the etiology of 
all currently present acquired 
psychiatric disorders.  The claims file 
must be made available to and reviewed by 
the examiner.  Based on review of the 
claims file and evaluation of the 
Veteran, the examiner should provide an 
opinion with respect to each currently 
present acquired psychiatric disorders as 
to whether there is a 50 percent or 
better probability that the disorder 
originated during service or is otherwise 
etiologically related to service.  The 
examiner should also provide an opinion 
concerning the impact of the Veteran's 
psychiatric disorders on his ability to 
work, to include whether the render him 
unemployable.  The rationale for each 
opinion expressed must also be provided.

3.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded an 
appropriate examination to determine the 
nature and extent of all of his other 
disorders and the effects of those 
disorders on his ability to work.  The 
claims file must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and the review of the 
claims folder, to include the report of 
the psychiatric examination performed in 
response to this remand, the examiner 
should provide an opinion as to whether 
the Veteran is unemployable.  The 
rationale for the opinion must also be 
provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for an acquired 
psychiatric disorder, a TDIU and a 
permanent and total rating for pension 
purposes.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


